On December 28, 1995, it was the judgment of the Court that the defendant serve a term of ten (10) years at the Montana State Prison. It is also recommended that the defendant be considered for placement at the Swan River Boot Camp. Should the defendant be granted parole, or should his sentence be reduced following his graduation from Boot Camp, the defendant must comply with all conditions imposed by this Court’s judgment of April 24, 1995. The defendant must also comply with other conditions as stated in the December 28,1995 judgment. The defendant is to be given credit for one hundred (113) days served in custody pending final disposition in this matter.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *53of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 4th day of June, 1996.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Shawn C. Lafley for representing himself in this matter.